IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 108,425

                                       KEITH LUMRY,
                                        Appellant,

                                             v.

     STATE OF KANSAS, KANSAS BUREAU OF INVESTIGATION, CLINT HAWKINS, KELLY
                         RALSTON, and ROBERT BLECHA,
                                  Appellees.


                              SYLLABUS BY THE COURT

1.
       Summary judgment is appropriate when the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, show there is no
genuine issue as to any material facts and that the moving party is entitled to judgment as
a matter of law. The trial court is required to resolve all facts and inferences that may be
reasonably drawn from the evidence in favor of the party against whom the ruling is
sought. When opposing a motion for summary judgment, an adverse party must come
forward with evidence to establish a dispute as to a material fact. In order to preclude
summary judgment, the facts subject to the dispute must be material to the conclusive
issues in the case. On appeal, an appellate court applies these same rules, and when it
determines reasonable minds could differ as to the conclusions drawn from the evidence,
summary judgment must be denied.


2.
       Before an appellee may present adverse rulings to the appellate court it must file a
cross-appeal. If the appellee does not, the rulings are not properly before the appellate
court and may not be considered.

                                              1
3.
        To establish a prima facie claim of retaliation to survive summary judgment under
29 U.S.C. § 215(a)(3) (2012) of the federal Fair Labor Standards Act, evidence must be
provided from which a jury could conclude that: (a) the employee engaged in a protected
activity; (b) the employee suffered an adverse employment action; and (c) a causal
connection exists between the protected activity and the adverse employment action. A
protected activity may include the making of an oral complaint, but the objection must be
sufficiently clear and detailed for a reasonable employer to understand it, in light of both
content and context, as an assertion of rights protected by the statute and a call for their
protection.


4.
        Kansas law will recognize an action in tort based on an employer's retaliatory
discharge of an employee for the employee's exercise of rights under the federal Fair
Labor Standards Act, 29 U.S.C. § 201 et seq. (2012), unless there is a substitute remedy
available under the statute that is adequate.


5.
        When an appellate court raises a new issue sua sponte, counsel for all parties
should be afforded a fair opportunity to brief the new issue and to present their positions
to the appellate court before the issue is finally determined.


        Review of the judgment of the Court of Appeals in 49 Kan. App. 2d 276, 307 P.3d 232 (2013).
Appeal from Shawnee District Court; LARRY D. HENDRICKS, judge. Opinion filed December 16, 2016.
Judgment of the Court of Appeals affirming the district court is affirmed in part and reversed in part.
Judgment of the district court is reversed on the issues subject to our review, and the case is remanded
with directions.




                                                     2
        Alan V. Johnson, of Sloan, Eisenbarth, Glassman, McEntire & Jarboe, L.L.C., of Topeka, argued
the cause and was on the briefs for appellant.


        David R. Cooper, of Fisher, Patterson, Sayler & Smith, L.L.P., of Topeka, argued the cause, and
Teresa L. Watson, of the same firm, was with him on the briefs for appellees.


        Per Curiam: To comply with wage and hour law, the Kansas Bureau of
Investigation's official overtime policy requires monetary compensation at one-and-a-half
times the normal hourly rate for hours worked in excess of 80 hours in a two-week
period, or one-and-a-half hours of compensatory time for every overtime hour. But Keith
Lumry, a former KBI agent, alleges the bureau illegally pressured personnel to work
overtime without claiming it, i.e., off the clock and without pay. He claims he was fired
in retaliation for complaining about this. The district court granted defendants summary
judgment. A divided Court of Appeals affirmed, although the majority's reasoning
differed from the district court's. One panel member dissented, in part, and would have
remanded some of the claims for trial. Lumry v. State, 49 Kan. App. 2d 276, 307 P.3d 232
(2013). Both sides seek our review.


        The parties ask: (1) Whether KBI Director Robert Blecha is an "employer" who
can be individually liable for retaliation under the federal Fair Labor Standards Act
(FLSA), 29 U.S.C. § 201 et seq. (2012); (2) whether Lumry's statement to a supervisor
that he would not continue shorting his overtime and pay gave the KBI sufficient notice
that he was asserting protected FLSA rights; (3) whether Kansas law recognizes
retaliatory discharge as a common-law tort when an employee is fired for invoking rights
under either the FLSA or its state counterpart, the Kansas Minimum Wage and Maximum
Hours Law (KMWMHL), K.S.A. 44-1201 et seq.; and (4) whether the panel majority
erred in concluding sua sponte that Lumry failed to affirmatively establish why his FLSA
claim against Blecha was not an adequate alternative remedy to his common-law
retaliatory discharge claim against the KBI.
                                                    3
       We reverse the panel majority, vacate the district court's judgment on those issues
subject to our review, and remand for further proceedings. More specifically, we hold
defendants' failure to cross-appeal from the district court's decision regarding Blecha's
"employer" status under the FLSA deprived the Court of Appeals of jurisdiction to reach
that issue, so we dismiss the cross-petition for review as to that question. We further hold
Lumry's complaint about unpaid overtime was sufficient to preclude summary judgment
as to whether he engaged in a protected activity. We agree with the panel that Kansas law
recognizes retaliatory discharge as a common-law tort when an employee is fired for
invoking rights under either the FLSA or the KMWMHL. And, finally, we hold the panel
majority erred addressing sua sponte the adequate alternative remedy question. We
remand to the district court for further proceedings.


                       FACTUAL AND PROCEDURAL BACKGROUND


       Due to the procedural posture, all facts and inferences that may be reasonably
drawn from the evidence are resolved in Lumry's favor because the district court decided
this case against him on summary judgment. Thoroughbred Assocs. v. Kansas City
Royalty Co., 297 Kan. 1193, 1204, 308 P.3d 1238 (2013); O'Brien v. Leegin Creative
Leather Products, Inc., 294 Kan. 318, 330, 277 P.3d 1062 (2012). Our factual statement
is prepared with that recognition.


       Lumry began working for the KBI as a special agent in 2001. In late 2006, the
KBI promoted him to a senior special agent. Kelly Ralston was his direct supervisor until
January 2008, when Clint Hawkins took over that role because Lumry joined a newly
formed Southwest Kansas Drug Task Force. Blecha was KBI director at all times
relevant.


                                             4
       The KBI policy in effect when Lumry was an agent stated "timesheets will
accurately reflect time worked, leave taken and earning codes charged." It further
provided that "[e]mployees are responsible for continually monitoring the accuracy of the
information on the payroll 'stub,' including compensation, accrued leave balances,
deductions, and leave accrual rates."


       Lumry alleges he regularly worked overtime without claiming all of it on his
timesheets. According to him, this was KBI practice and was routinely expected of him
and other personnel. As he explained his experience, every two or three months he would
"negotiate" with Ralston how much overtime to claim on his timesheets. Hawkins
testified it was common for agents to work overtime.


       In October 2007, prior to joining the drug task force, a frustrated Lumry had a
"tense" conversation with Hawkins regarding uncompensated overtime during which
Lumry says he refused to keep underreporting his hours. Lumry told Hawkins, "I'll work
an extra 5 hours a week and give you that extra time; but I'm not going to work 10 and 20
hours a week anymore, or more, of unclaimed overtime." Hawkins replied that was just
what Lumry would have to do.


       The following February, Hawkins reviewed Lumry's timesheets after being
surprised when Lumry mentioned he was already accruing overtime during a particular
pay period. Hawkins compared Lumry's timesheets to those of other agents and
concluded Lumry was posting time when others were not present or claiming time. He
said he believed Lumry was reporting time he had not worked because Lumry had
recorded time when Hawkins knew Lumry was not present where his timesheets
reflected. Hawkins particularly focused on the week of February 11, 2008, when Lumry
listed hours for a case no longer being worked by the bureau but did not mention this
work in a contemporaneous log Hawkins had requested of Lumry's activities that week.
                                            5
       Hawkins notified Ralston, who moved the concern up the chain of command.
Blecha ordered an internal investigation that was conducted by Special Agent in Charge
Randy Ewy, who confirmed some discrepancies. Ewy agreed Lumry had overstated
hours worked, but also noted Lumry's explanation that Lumry often worked more than he
charged the agency, thereby "shaving" hours from his timesheets for the KBI's benefit.
Ewy did not conclude whether the errors were deliberate falsehoods or just mistakes.


       In May 2008, Blecha put Lumry on administrative leave. Blecha later testified he
took the issue seriously because law enforcement officers who falsify documents would
have no credibility in future court proceedings. Two weeks later, Blecha proposed firing
Lumry, claiming Lumry "knowingly and willfully" falsified timesheets. An
administrative appeal ensued, but Blecha confirmed the termination.


       Lumry complained to the U.S. Department of Labor about uncompensated
overtime. The agency investigated and ordered the KBI to pay Lumry $20,715 for unpaid
wages and further determined the bureau owed back pay to other KBI employees,
including four agents. The KBI complied with the department's findings. The other KBI
employees were not subjected to adverse job actions for submitting inaccurate timesheets.


       Lumry also filed suit in the United States District Court for the District of Kansas
against the State of Kansas, the KBI, and Ralston in his individual capacity for violations
of Lumry's rights under the FLSA and the First Amendment to the United States
Constitution under 42 U.S.C. § 1983 (2012). But the federal court dismissed all counts. It
held subject matter jurisdiction was lacking over the claims against the State and KBI due
to Eleventh Amendment immunity and that the 42 U.S.C. § 1983 claims were not against
"a state official in his official capacity" as required under that statute. The court further
held Lumry failed to state a 42 U.S.C. § 1983 claim against Ralston because he did not
                                               6
allege Ralston participated personally in the alleged unconstitutional acts underlying the
claim.


         While the federal case was pending, Lumry filed the current lawsuit in Shawnee
County District Court, naming as defendants the KBI and, in their individual capacities,
Hawkins, Ralston, and Blecha. Lumry alleged one count of retaliatory discharge under
the FLSA for his complaints about working uncompensated overtime and another count
of retaliatory discharge in violation of the First Amendment under 42 U.S.C. § 1983. The
petition was later amended to limit the First Amendment claims to the individual
defendants, while adding a claim against the KBI for retaliatory discharge in violation of
the KMWMHL.


The state district court proceedings


         Following discovery, but before entering a final pretrial order, the district court
granted defendants summary judgment. As to the FLSA, the court held that sovereign
immunity barred the claim against the KBI. It further held the allegations against Ralston
and Hawkins failed because neither was an "employer" for FLSA purposes. See 29
U.S.C. § 203(d) (2012) (defining "employer" as "any person acting directly or indirectly
in the interest of an employer in relation to an employee . . ."). And while the court
agreed Blecha was an employer for FLSA purposes as bureau director, it ultimately
rejected the claim against him because it believed Lumry's refusal to work no more than
five hours of uncompensated overtime would not have put a reasonable employer on
notice that he was asserting protected FLSA rights.


         Regarding Lumry's First-Amendment-based allegations under 42 U.S.C. § 1983,
the district court held that collateral estoppel barred the claim against Ralston because the
federal court had previously dismissed it. The court also held the claims against Blecha
                                                7
and Hawkins failed because Lumry's speech was part of his official duties as a KBI
agent, so it was not protected under the First Amendment.


       Shifting to the state law claim, the district court held that Lumry could not assert
common-law retaliatory discharge because Lumry's termination did not undermine the
public policy protected by the KMWMHL. In the district court's view, the KMWMHL
exempted employers covered by the FLSA, so the state law's public policy was not
implicated because the KBI was subject only to the FLSA. Lumry timely appealed.


The Court of Appeals proceedings


       Lumry challenged only some of the district court's adverse rulings. He argued
generally the case should have gone to a jury because reasonable minds could differ as to
the conclusions to be drawn from the evidence. He specifically asserted: (1) Ralston and
Hawkins were "employer[s]" under the FLSA; (2) a reasonable employer would have
understood his oral protest to Ralston about unpaid overtime was an assertion of his
FLSA rights; and (3) the KMWMHL's public policy supported his common-law
retaliatory discharge claim.


       Blecha did not cross-appeal the district court's ruling that he, unlike his
codefendants, was Lumry's "employer" for FLSA purposes. Instead, he later argued
caselaw supporting the district court's holding in favor of Ralston and Hawkins was "an
additional alternative basis" for affirming the district court's ultimate decision in Blecha's
favor on the FLSA claim.


       The Court of Appeals affirmed, although its reasoning differed in part with the
district court's. As to the FLSA, the panel unanimously agreed the basis for deciding
whether a person is an "employer" under the act is the "economic reality" test articulated
                                              8
in Baker v. Flint Engineering & Const. Co., 137 F.3d 1436, 1440 (10th Cir. 1998). And
after weighing the factors applicable to that test, the panel held that Ralston and Hawkins
were not Lumry's "employer[s]" under the totality of circumstances. See Lumry, 49 Kan.
App. 2d at 287-88.


       Under a separate heading, the panel agreed with the district court that Blecha was
Lumry's employer under the Baker test. Noting Blecha's "corporate role" at the KBI, his
authority to act in the KBI's interests, and his status as the only person with authority to
impose administrative leave upon and terminate Lumry, the panel held: "[T]he Baker
economic reality test weighs in favor of finding that Director Blecha is an employer who
a jury could potentially find individually liable under the FLSA, and the district court did
not err in so finding." 49 Kan. App. 2d at 288. The panel did not address whether it had
jurisdiction to consider the district court's ruling since Blecha did not cross-appeal the
district court's contrary holding. See K.S.A. 60-2103(h).


       The panel members split on whether Lumry's protest about working so much
unpaid overtime put the KBI on notice that he was asserting FLSA rights and whether
reasonable minds could differ on that question. The majority reasoned that a protected
statement must be sufficiently clear and detailed for a reasonable employer to understand
what was said to be an assertion of FLSA rights and a call for protection of those rights.
49 Kan. App. 2d at 290. The majority concluded Lumry's statement did not meet that
standard, characterizing it as equivocal because he expressed a willingness to continue
working at least some uncompensated overtime. 49 Kan. App. 2d at 292. Judge Melissa
Standridge dissented, arguing Lumry's protest was a protected activity under the FLSA
and that a jury should resolve whether it would have provided a reasonable employer
with fair notice that Lumry was invoking FLSA rights. 49 Kan. App. 2d at 303.




                                              9
       The panel also divided on the common-law retaliatory discharge claim. The
majority held the district court properly granted summary judgment for two reasons.
First, the majority could not "conclude, on the present showing, that Kansas recognizes a
common-law tort for retaliatory discharge in violation of the FLSA." 49 Kan. App. 2d at
301. The majority cited the lack of Kansas Supreme Court precedent on whether FLSA
provides an adequate alternative remedy to the common-law claim, and Lumry's failure
to argue on appeal that his FLSA retaliation claim against Blecha was not an adequate
alternative remedy. 49 Kan. App. 2d at 300-01. Second, the majority decided that even if
Kansas recognized such a claim, Lumry failed to make out a prima facie case because his
protest about uncompensated overtime did not explicitly invoke FLSA protections and
failed to put the KBI on notice he was invoking the protections. See 49 Kan. App. 2d at
302. Judge Standridge again dissented, arguing Lumry did not bear the burden imposed
on him by the majority. 49 Kan. App. 2d at 307.


       From this result, both sides sought review, but only as to some of the panel's
holdings. Lumry advances two challenges. First, he contends his refusal to conform to the
bureau's allegedly illegal wage and hour practices gave sufficient notice he was asserting
protected FLSA rights. Second, he argues the panel majority erred in holding that his
common-law claim failed because he had not met his burden to demonstrate the remedies
available to him under FLSA were not an adequate alternative to a common-law remedy.
In their cross-petition, defendants seek review of two of the panel's unanimous
determinations. First, defendants argue the panel erred by holding that Blecha was an
"employer" under the FLSA. Second, they contend Kansas law does not recognize
retaliatory discharge as a tort when an employee is fired for invoking rights under either
the FLSA or its state counterpart, the KMWMHL, K.S.A. 44-1201 et seq.


       We address these four issues in the following order: (1) whether Blecha is an
FLSA "employer"; (2) whether Lumry's protest put the KBI on notice that he was
                                            10
asserting protected FLSA rights; (3) whether Kansas law recognizes retaliatory discharge
as a tort when an employee is fired for invoking rights under the FLSA or its state
counterpart, the KMWMHL; and (4) whether the panel majority erred in concluding sua
sponte that Lumry failed to affirmatively establish that his FLSA claim against Blecha
was an inadequate alternative remedy to a common-law retaliatory discharge claim
against the KBI.


                                       STANDARD OF REVIEW


       Our standard of review when addressing issues arising from a district court's grant
of summary of judgment is well known:


               "'Summary judgment is appropriate when the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, show that there is no
       genuine issue as to any material fact and that the moving party is entitled to judgment as
       a matter of law. The trial court is required to resolve all facts and inferences which may
       reasonably be drawn from the evidence in favor of the party against whom the ruling is
       sought. When opposing a motion for summary judgment, an adverse party must come
       forward with evidence to establish a dispute as to a material fact. In order to preclude
       summary judgment, the facts subject to the dispute must be material to the conclusive
       issues in the case. On appeal, we apply the same rules and where we find reasonable
       minds could differ as to the conclusions drawn from the evidence, summary judgment
       must be denied. [Citations omitted.]'" Thoroughbred, 297 Kan. at 1204.


                                  BLECHA'S "EMPLOYER" STATUS


       This court may review all issues properly before the Court of Appeals. See
Supreme Court Rule 8.03(h)(1) (2015 Kan. Ct. R. Annot. 78). But defendants' failure to
cross-appeal the district court's adverse ruling that Blecha was Lumry's "employer"


                                                    11
suggests a jurisdictional bar on appeal. We issued a show-cause order whether an
appellate court has jurisdiction to reach this issue.


       After reviewing the parties' responses, we conclude the district court's ruling
cannot be disturbed now because defendants failed to cross-appeal as required by statute.
See K.S.A. 2015 Supp. 60-2103(h) (providing appellee who desires review of "rulings
and decisions of which such appellee complains" must give notice of cross-appeal within
21 days after notice of appeal); Cooke v. Gillespie, 285 Kan. 748, 755, 176 P.3d 144
(2008) ("[B]efore an appellee may present adverse rulings to the appellate court it must
file a cross-appeal. If the appellee does not, we have held that the issue is not properly
before the court and may not be considered."); State v. Novotny, 297 Kan. 1174, 307 P.3d
1278 (2013) (holding appellee abandoned alternative grounds for affirming district
court's ultimately favorable ruling on suppression of evidence when it failed to cross-
appeal district court's adverse ruling on the alternative grounds).


       Defendants offer two arguments why this should not be the case. First, they
contend the court may consider the question as an alternative basis for affirming the
district court's judgment. This is not persuasive because the district court specifically
addressed whether Blecha was Lumry's employer and ruled against the defendants. See
Cooke, 285 Kan. at 757 (exception to the cross-appeal requirement may exist for "an
alternate—and unaddressed, not rejected—rationale for affirming [the district court's]
holding . . . ."). In other words, while we have previously considered arguments not
addressed by the district court as alternative bases to affirm despite no cross-appeal
having been perfected, this is not one of those instances. K.S.A. 2015 Supp. 60-2103(h)
specifically addresses the circumstances here.


       Second, defendants argue since the panel addressed the issue, its ruling has
become the law of the case. This argument is not persuasive either. "[A]ppellate
                                              12
jurisdiction in civil cases is defined by statute . . . ." Wiechman v. Huddleston, 304 Kan.
80, 86, 370 P.3d 1194 (2016); Wasson v. United Dominion Industries, 266 Kan. 1012,
1018-19, 974 P.2d 578 (1999). Unlike jurisdictional requirements, "'[t]he doctrine of the
law of the case is not an inexorable command, or a constitutional requirement, but is,
rather, a discretionary policy which expresses the practice of the courts generally to
refuse to reopen a matter already decided, without limiting their power to do so.'" State v.
Collier, 263 Kan. 629, 631, 952 P.2d 1326 (1998) (quoting 5 Am. Jur. 2d, Appellate
Review § 605).


       Defendants' failure to pursue a cross-appeal creates a jurisdictional bar preventing
us from reviewing the district court's decision regarding Blecha's employer status.
Defendants' cross-petition is dismissed as to this issue.


               LUMRY'S REFUSAL TO CONTINUE WORKING UNPAID OVERTIME


       Lumry challenges the district court and panel majority's holdings that his oral
statement to Hawkins refusing to work more than five hours of uncompensated overtime
was insufficient to put a reasonable employer on notice he was asserting rights protected
by the FLSA. He argues his testimony about what was said was sufficiently clear and
detailed to convey his objection to working overtime without pay. If believed by the jury,
he maintains, what he said about the KBI's expectations would constitute an FLSA
violation, and his refusal to acquiesce to those expectations should be protected from
retaliation.


Standard of review


       There is no factual dispute regarding the content of Lumry's statement. Instead, the
question is whether it constituted "fil[ing] any complaint"—an action protected by the
                                             13
FLSA's anti-retaliation provision. See 29 U.S.C. § 215 (2012). To answer this, we review
de novo the application of the law to the undisputed facts. Duarte v. DeBruce Grain, Inc.,
276 Kan. 598, Syl. ¶ 1, 78 P.3d 428 (2003). And our review is also unlimited to the
extent we must interpret the FLSA. Jeanes v. Bank of America, 296 Kan. 870, 873, 295
P.3d 1045 (2013).


Discussion


       Under the FLSA's anti-retaliation provision, an employer may not


       "discharge or in any other manner discriminate against any employee because such
       employee has filed any complaint or instituted or caused to be instituted any proceeding
       under or related to this chapter, or has testified or is about to testify in any such
       proceeding, or has served or is about to serve on an industry committee[.]" 29 U.S.C. §
       215(a)(3).


See Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 4, 131 S. Ct. 1325,
179 L. Ed. 2d 379 (2011).


       To establish a prima facie claim of retaliation, Lumry was required to provide
"evidence from which a jury could conclude that (1) [he] engaged in a protected activity,
(2) [he] suffered an adverse employment action, and (3) a causal connection exists
between [his] protected activity and the adverse employment action." Fezard v. United
Cerebral Palsy of Cent. Arkansas, 809 F.3d 1006, 1011 (8th Cir. 2016). The "protected
activity" may be "fil[ing] any complaint . . . ." See Kasten, 563 U.S. at 7. This may be
accomplished by oral statements. 563 U.S. at 14.


       But the phrase "filed any complaint" contemplates "some degree of formality,
certainly to the point where the recipient has been given fair notice that a grievance has
                                                     14
been lodged and does, or should, reasonably understand the matter as part of its business
concerns." 563 U.S. at 14. Accordingly, "[t]o fall within the scope of the antiretaliation
provision, a complaint must be sufficiently clear and detailed for a reasonable employer
to understand it, in light of both content and context, as an assertion of rights protected by
the statute and a call for their protection." 563 U.S. at 14.


        The parties do not dispute that Lumry's employment was governed by the FLSA,
which mandates that certain employees are entitled to overtime pay after exceeding a set
number of hours. See 29 U.S.C. § 207 (2012). Lumry testified in his deposition that in
October 2007, he had a "fairly tense" telephone conversation with Hawkins in which he
said:


        "Clint [Hawkins], I'll work an extra 5 hours a week and give you that extra time; but I'm
        not going to work 10 and 20 hours a week anymore, or more, of unclaimed overtime.
        And [Hawkins said,] I quote, that's just what you have to do. And I said—and another
        quote, 40 hours a week ain't shit. And I said, I'm not working 40 hours a week; I'm
        working 50 or 60 hours a week. And he said, 50 hours a week still isn't shit. I said, it is
        when you're not getting paid for the last 10. Again, that's just what you have to do."


        The district court ruled Lumry's statement did not adequately assert his FLSA
rights. The court relied on Deeds v. Waddell & Reed Invst. Mgmt. Co., 47 Kan. App. 2d
499, 280 P.3d 786 (2012). In that case, Deeds claimed common-law retaliatory discharge
under the Kansas Wage Payment Act, K.S.A 44-313 et seq. He was compensated initially
through a combination of base salary and commissions on sales and ongoing client
accounts servicing. The commissions dropped gradually, but after the fourth year, Deeds
was to be paid annually a 2.5% "trailer" commission per account (capped at $50,000 per
account per year). Waddell & Reed changed the initial commission structure by phasing
out the trailer component.


                                                     15
       Deeds complained on multiple occasions. First, he spoke with his supervisor about
the change being retroactive, arguing he should keep his trailer commissions for sales
made prior to the announced change. He later protested to his supervisor's supervisor that
he did not believe it was right to change his commissions. When he complained further,
he was asked what he wanted, and he answered: "'A fair compensation plan or return of
those trailer commissions.'" 47 Kan. App. 2d at 501. Deeds was later fired.


       The Deeds panel adopted the Kasten standard. It held that Deeds needed to put his
employer on notice that he was asserting his statutorily protected rights to claim
retaliatory discharge. 47 Kan. App. 2d at 506-07. The panel then found his statements too
equivocal because he said he would be satisfied with a "fair compensation plan," which
did not suggest a claim under the statute. Deeds, 47 Kan. App. 2d at 506-07. It stated:
"Without some clear indication that Deeds was invoking any of the protections provided
under the Kansas Wage Payment Act, there can be no claim against the employer for
retaliation in response to the employee's exercise of rights under that statute." 47 Kan.
App. 2d at 508.


       Based on Deeds, the district court rejected Lumry's argument that his statements
were sufficient to put the KBI on notice. The district court concluded:


       "[Lumry] failed to assert his rights under the FLSA's prohibition on uncompensated
       overtime when he refused to work ten to twenty hours of uncompensated overtime but
       also stated he would work five hours of uncompensated overtime per week. 29 U.S.C.
       207. Because Lumry's willingness to work some amount of uncompensated overtime is
       contrary to intending to file a FLSA complaint for uncompensated overtime, Lumry's
       statements did not adequately place Hawkins and the KBI on notice that he was asserting
       his rights under the FLSA."




                                                 16
      The Court of Appeals majority agreed. It found Deeds was consistent with federal
authority utilizing Kasten and similar to Lumry's case. The majority held Lumry's
statement was too equivocal to put a reasonable employer on notice that a potential FLSA
claim was possible. It stated: "The option to continue working some uncompensated
overtime does not suggest a claim under the FLSA." Lumry, 49 Kan. App. 2d at 292.


      Judge Standridge disagreed, noting "the context . . . within which Lumry made his
complaints includes the undisputed fact that working overtime, off the clock, without
pay, in violation of the FLSA, was a practice that was both encouraged and expected by
the KBI and Lumry's supervisors for over a decade." 49 Kan. App. 2d at 309. She added,
"the complaint about unpaid overtime lodged by Lumry here is precisely the type of right
protected by the FLSA." 49 Kan. App. 2d at 311. She explained:


              "Viewing the evidence in a light most favorable to Lumry, and given the content
      of the complaint and the context in which it was made, I believe Lumry's stated
      objections to working unpaid overtime constitute clear and detailed complaints from
      which a reasonable employer could have understood Lumry was asserting his right to
      refuse Hawkins' demands that he work 10 to 20 hours per week of overtime without pay.
      Although the majority makes much of the fact that Lumry may have acquiesced to
      working a limited amount of overtime without pay, this fact neither detracts from nor
      negates the undisputed fact that Lumry's objection constituted a clear and detailed
      complaint from which a reasonable employer could have understood he was asserting his
      right to refuse Hawkins' demands that he work overtime without pay. Lumry's
      willingness to work some unpaid overtime—which indisputably is still a wage act
      violation—does not legally nullify the effect of his complaint. By the majority's
      reasoning, a woman who complains of sexual harassment by telling her male boss, 'You
      can say whatever crude things you want about my body, but don't you touch me again,'
      has failed to make a complaint of discrimination in violation of Title VII of the Civil
      Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a) (2006), because she is
      willing to accept some improper and prohibited conduct to keep her job. I don't think so.


                                                  17
       If that woman is then fired, I believe she gets to take her retaliation claim to a jury." 49
       Kan. App. 2d at 311-12.


       Judge Standridge's dissent is persuasive. Examining Lumry's statement "in light of
both content and context" as directed by Kasten, it is "sufficiently clear and detailed for a
reasonable employer to understand it . . . as an assertion of rights protected by [the
FLSA] and a call for their protection . . . ." 563 U.S. at 14.


       Taking context first, Lumry testified he regularly accrued but did not claim
overtime hours because the bureau expected this of him and its other personnel. He
explained that every two or three months he negotiated with Ralston how much overtime
he would claim. Under these circumstances, it is understandable Lumry would agree to
work some uncompensated overtime since the KBI's culture demanded it. And when
Lumry told Hawkins he would only work five unpaid overtime hours, but not 10 or more
per week, Hawkins dismissed this grievance by saying, "50 hours a week still isn't shit."


       Given the allegedly pervasive nature of the bureau's illegal work practices, as well
as Hawkins' flippant attitude towards unpaid overtime, it can be reasonably said that even
if Lumry did not explicitly identify his FLSA's rights or demand them to the fullest
extent, he was still taking action clearly averse to the KBI's ethos of noncompliance with
federal law. His statement fulfills the "the hallmark of protected activity under §
215(a)(3)." McKenzie v. Renberg's Inc., 94 F.3d 1478, 1486 (10th Cir. 1996); see also
Lasater v. Texas A & M Univ.-Commerce, 495 Fed. Appx. 458, 461-63 (5th Cir. 2012)
(unpublished opinion) (adopting McKenzie rule that employee must step outside normal
role to make clear employee is taking an adverse position to the employer).


       Against the backdrop supplied by this context, the content of Lumry's statement
takes on greater clarity than the panel majority concedes. As Judge Standridge observes,

                                                     18
it would seem absurd to insist that employees claim nothing less than the entirety of their
rights before their complaints about unlawful overtime practices can no longer form a
basis for adverse employment action. This is especially true since the FLSA "relies for
enforcement of these standards, not upon 'continuing detailed federal supervision or
inspection of payrolls,' but upon 'information and complaints received from employees
seeking to vindicate rights claimed to have been denied.'" Kasten, 563 U.S. at 11 (quoting
Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292, 80 S. Ct. 332, 4 L. Ed. 2d
323 [1960]).


       A reasonable employer would have understood Lumry's flat refusal to work more
than five hours of overtime per week as an assertion of a protected FLSA right. And it
was clearly taken that way by Hawkins. Kasten instructs that the word "complaint"
should be interpreted to provide broad protection to the employee, while being mindful
that the "Act's 'remedial and humanitarian . . . purpose' cautions against 'narrow,
grudging' interpretations of its language." 563 U.S. at 13 (quoting NLRB v. Scrivener, 405
U.S. 117, 123, 92 S. Ct. 798, 31 L. Ed. 2d 79 [1972], and Tennessee Coal, Iron & R. Co.
v. Muscoda Local No. 123, 321 U.S. 590, 597, 64 S. Ct. 698, 88 L. Ed. 949 [1944],
superseded by statute on other grounds, Integrity Staffing Solutions, Inc., v. Busk, 574
U.S. ___, 135 S. Ct. 513, 190 L. Ed. 2d 410 [2014]).


       The panel majority relied on four federal cases, which are distinguishable. In
Manfield v. Alutiiq Intern. Solutions, Inc., 851 F. Supp. 2d 196, 206 (D. Me. 2012), one
plaintiff (Manfield) simply called the human resources department to speak about
discrepancies in some security officers' timesheets and later sought information on when
pay discrepancies would be corrected. He did not voice any opinion about the legality of
the conduct at issue, nor did he make any statement or demand that something must
change or threaten action.


                                             19
       But Lumry did make a demand—the right to compensation for overtime worked.
The same distinction is true of Robillard v. Bd. of County Com'rs of Weld County
Colorado, No. 11-CV-03180-PAB-KMT, 2012 WL 4442822, at *4 (D. Colo. 2012)
(unpublished opinion) (holding plaintiff failed to state a claim for FLSA retaliation based
on allegedly "'voic[ing] concerns regarding compensation'"), and Hawks v. Forest River,
Inc., No. 3:09-CV-532- CAN, 2011 WL 5434241, at *8 (N.D. Ind. 2011) (unpublished
opinion) (plaintiff only said she was aware of a gender-based discrepancy in pay but "did
not even indicate that the difference . . . was unfair").


       In Courtright v. Board of County Com'rs of Payne County, Okla., No. CIV-08-
230-D, 2011 WL 2181954 (W.D. Okla. 2011), an employee said he would not attend a
training on his day off because he would not get paid for it. The court held this statement
by itself was insufficient "to be understood by a reasonable employer as making an
overtime wage complaint or otherwise asserting FLSA rights." 2011 WL 2181954, at
*11. In contrast, Lumry's complaint was explicitly an overtime wage complaint.
Moreover, the context in which Lumry's conversation occurred is different. Courtright
did not show his overtime rights had ever been previously violated, much less that the
employment situation was both as systemic and pervasive as Lumry alleges. See 2011
WL 2181954, at *1-12. Further, the Courtright court found that even if the statements
were protected activity, he still could not make a prima facie case of discrimination. 2011
WL 2181954, at *11. The district court in Lumry's case made no such determination, and
a subsequent Labor Department decision ordered additional pay for Lumry.


       We hold the district court and panel majority erred in ruling as a matter of law that
Lumry's refusal to continue shorting his overtime and pay was not a protected activity.
And because the lower courts ended their analyses at this point and no other basis for
affirming the district court's judgment on the FLSA claim is properly before us, the case
must be remanded to the district court for further proceedings. See McDonnell Douglas
                                              20
Corp. v. Green, 411 U.S. 792, 802-07, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973) (under
three-prong burden shifting framework applicable to employment discrimination cases,
employee must establish a prima facie case, burden shifts to employer to offer legitimate
reason for the adverse employment action, and burden shifts back to employee to raise
fact issue proffered reason is pretext); Pacheco v. Whiting Farms, Inc., 365 F.3d 1199,
1206 (10th Cir. 2004) (FLSA retaliation claims analyzed under McDonnell's burden
shifting framework).


       Necessarily, this also means we disagree with the panel majority's related holding
that Lumry failed to make out a prima facie case of common-law retaliatory discharge
because his statement was insufficient to establish that he "exercised a statutory right
recognized as a basis for" such a claim and that "the employer had knowledge of
plaintiff's exercise of that right . . . ." Lumry, 49 Kan. App. 2d at 302 ("Lumry's complaint
regarding working more than 5 hours of uncompensated overtime failed to explicitly
invoke the protections of the FLSA, and it failed to put his employer on notice that he
was filing such a claim or that he intended to file a claim."). We turn to the other issues
related to Lumry's common-law claim.


                        COMMON-LAW RETALIATORY DISCHARGE


       "Kansas historically adheres to the employment-at-will doctrine, which holds that
employees and employers may terminate an employment relationship at any time for any
reason, unless there is an express or implied contract governing the employment's
duration." Campbell v. Husky Hogs, 292 Kan. 225, 227, 255 P.3d 1 (2011) (citing
Morriss v. Coleman Co., 241 Kan. 501, 510, 738 P.2d 841 [1987]). But there are specific
exceptions to this rule; some are statutory, such as terminations based on race, gender, or
disability. See K.S.A. 44-1009(a). Others have been recognized through caselaw when an


                                             21
employee is fired in contravention of a recognized state public policy. Husky Hogs, 292
Kan. at 227. Lumry's claim invokes a public policy exception.


       The district court granted summary judgment against Lumry on his common-law
retaliatory discharge claim, reasoning that FLSA-covered employers (like the KBI) are
exempt from the KMWMHL, so a common-law claim could not be used to "'create a
right to overtime compensation under the KMWMHL that Lumry never had.'" Lumry, 49
Kan. App. 2d at 295. The Court of Appeals panel unanimously rejected this because
Lumry's claim "is a state common-law tort claim for seeking to exercise his FLSA rights,
not his KMWMHL rights." 49 Kan. App. 2d at 300.


       The panel framed the question as whether the KMWMHL's exclusion of FLSA-
covered employers expressed a legislative intent to exclude those "employers from the
reach of any common-law tort claims for retaliatory discharge." 49 Kan. App. 2d at 299.
The panel held it did not, concluding Lumry may pursue a public-policy based common-
law claim because his case is indistinguishable from Hysten v. Burlington Northern Santa
Fe Ry. Co., 277 Kan. 551, 108 P.3d 437 (2004). 49 Kan. App. 2d at 299-300. We agree
with the panel.


       In Hysten, this court recognized a state common-law retaliatory discharge claim
for exercising rights protected by the Federal Employers Liability Act (FELA), 45 U.S.C.
§ 51 et seq. (2000), despite the statutory exclusion of FELA claims from its state-law
corollary, the Kansas Workers Compensation Act (KWCA). The court rejected the
defendant's argument that the KWCA's inapplicability to claims arising under FELA
meant the public policy underlying the KWCA would not be furthered by a common-law
retaliatory discharge claim based on the plaintiff's assertion of FELA rights. 277 Kan. at
555-56. The court's task, it said, was "to discern the breadth and depth of underlying


                                            22
public policy, not . . . the specific parameters for application of either statute." 277 Kan.
at 556.


          "[T]he mere fact that the Kansas Workers Compensation Act is designed to govern
          claims not governed by FELA tells us nothing about the nature of the policy underlying
          either statute. It tells us only that the Kansas Legislature was careful not to duplicate
          protections for on-the-job injuries already provided certain Kansas citizens because of
          their dual status as employees covered by FELA." 277 Kan. at 557.


          As such, the court continued:


          "Regardless of whether FELA or the Kansas Workers Compensation Act supplies the
          framework to support an injured worker's pursuit of recovery, the public policy
          underlying that framework would be undermined if the worker could be fired for the
          exercise of his or her statutory right. Such a situation effectively releases an employer
          from the obligation of the statute." 277 Kan. at 556-57.


          Ultimately, the court was persuaded that


          "Kansas has a 'thoroughly established' public policy supporting injured workers' rights to
          pursue remedies for their on-the-job injuries and opposing retaliation against them for
          exercising their rights. It matters not that the vehicle for that exercise is a federal rather
          than a state statutory provision. The policy is the thing . . . ." 277 Kan. at 561.


          Similar to the FLSA's overtime requirements expressed in 29 U.S.C. § 207(a)(1),
the KMWMHL states, "[N]o employer shall employ any employee for a workweek
longer than forty-six (46) hours, unless such employee receives compensation for
employment in excess of 46 hours in a workweek at a rate of not less than one and one-
half (1½) times the hourly wage rate at which such employee is regularly employed."
K.S.A. 44-1204(a). The KMWMHL prohibits retaliatory acts against an employee who

                                                         23
asserts his or her rights under the act, provides a private right of action to employees, and
empowers the Secretary of Human Services to pursue a claim on an employee's behalf.
See K.S.A. 44-1210(b); K.S.A. 44-1211. The act exempts "the employment of" FLSA-
covered employees. K.S.A. 44-1204(c)(1).


       Like the Court of Appeals, we hold K.S.A. 44-1204(c)(1) simply expresses the
legislature's desire to avoid duplicating wage-and-hour protections for FLSA-covered
employees. See Hysten, 277 Kan. at 556. The KMWMHL clearly manifests our state's
public policy supporting employees' rights to seek redress for wage-and-hour violations,
including uncompensated overtime, and "opposing retaliation against them for exercising
their rights." Hysten, 277 Kan. at 561. The only difference between Lumry's case and
Hysten is that Lumry based his common-law theory on the public policy underlying state
law, rather than federal. But as noted in Hysten, the policy is "the thing." 277 Kan. at 561.


       This holding brings us to the next step in Lumry's pursuit of a common-law
retaliatory discharge claim because public-policy exceptions to the at-will employment
doctrine exist only as necessary to protect strongly held state public policy. Husky Hogs,
292 Kan. at 230. "Under the alternative remedies doctrine, a state or federal statute could
be substituted for a state retaliation claim—if the substituted statute provides an adequate
alternative remedy." 292 Kan. at 236; Hysten, 277 Kan. at 561; see also Flenker v.
Willamette Industries, Inc., 266 Kan. 198, 202-03, 967 P.2d 295 (1998). In other words,
if a substitute remedy is adequate, it precludes a common-law claim.


       And even though there may be other factors to consider when deciding if a
substitute remedy is adequate, we have typically looked to whether the statutory and
common-law actions were subject to the same procedures, allowed similar levels of
claimant control, and made available the same damages. See Hysten, 277 Kan. at 561-64.


                                             24
In Husky Hogs, we noted the statutory wage claim at issue redressed a different harm
from a common-law retaliatory discharge claim. Husky Hogs, 292 Kan. at 236.


       The panel majority held that Lumry's common-law retaliatory discharge claim
ultimately failed because no Kansas Supreme Court precedent addressed whether the
FLSA provided an adequate alternative remedy to the common-law claim and Lumry
waived the issue on appeal by failing to present any argument about the adequacy (or
lack thereof) of any statutory remedies available to him under the FLSA. 49 Kan. App. 2d
at 300-01. Judge Standridge dissented again, arguing the burden to show the existence of
an adequate alternative remedy was not Lumry's.


       Rather, she contended the alternative remedy doctrine raised sua sponte by the
panel majority is an affirmative defense that must be pursued first by defendants. Failing
that, Lumry had no obligation to address it to avoid summary judgment. See 49 Kan.
App. 2d at 306. As to the FLSA claim against Blecha that Judge Standridge believed was
still viable, she noted an additional determination by the district court was necessary
before deciding whether an adequate remedy existed under the FLSA, due to the potential
interplay between the Kansas Tort Claim Act's indemnification provisions, K.S.A. 75-
6101 et seq., and sovereign immunity. She explained:


       "As the majority notes, the parties did not brief this issue. Given my belief that, as an
       affirmative defense, it was the defendant's obligation to raise the issue on summary
       judgment, I find it improper to raise the issue sua sponte as the majority has done here
       and, even if it had been proper, I simply cannot conclude as a matter of law from the
       summary judgment record before us that the FLSA retaliatory discharge claim against
       Blecha ultimately would be an adequate alternative remedy for a common-law retaliatory
       discharge claim against the KBI." 49 Kan. App. 2d at 307.




                                                    25
       We must address two questions. First, which party bears the burden to show
whether an adequate alternative remedy exists? Second, based on the summary judgment
record, is any substitute remedy afforded to Lumry and adequate to the common-law
claim against the KBI?


       Both parties largely skirt the issue of who bore the burden at this stage of the
proceedings. They each cite the same parts of the same two cases: Hysten and Flenker.
But both involved certified questions from the Tenth Circuit seeking guidance on Kansas
law, and neither expressly tags one party with the burden of proof. See Hysten, 277 Kan.
at 551-52; Flenker, 266 Kan. at 198. In Husky Hogs, we noted it was the district court sua
sponte that addressed the adequate remedy issue and reversed after concluding we could
decide that issue on the record before us. 292 Kan. at 226. This court's other cases
similarly do not disclose an answer to this question. And as Judge Standridge noted, an
article in the Journal of the Kansas Bar Association lists the adequate alternative
remedies as an affirmative defense. See Matula, Twenty Years After Murphy v. City of
Topeka: An Overview of Kansas Retaliatory and Public Policy Wrongful Discharge Law,
72 J.KB.A. 20, 28-29 (Feb. 2003).


       In deciding whether the panel appropriately concluded that Lumry effectively
forfeited his common-law claim by failing to argue he lacked an adequate alternative
remedy in response to defendants' summary judgment motion, we need look only to the
summary judgment statute that states: "The judgment sought should be rendered if the
pleadings, the discovery and disclosure materials on file, and any affidavits or
declarations show that there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law." (Emphasis added.) K.S.A. 2015 Supp.
60-256(c)(2); see also Supreme Court Rule 141(a) (2015 Kan. Ct. R. Annot. 242) (motion
for summary judgment must be accompanied by memorandum or brief setting out
uncontroverted facts relied upon).
                                             26
       "The purpose of a summary judgment motion is not to preserve legal arguments for
       appeal; rather, it is to eliminate useless trials on undisputed issues of fact. See 6 Moore's
       Federal Practice ¶ 56.04[1] at 56-60 to 56-61 (2d ed. 1994). . . . [T]he only effect of a
       non-movant's failure to respond to a motion for summary judgment is that it constitutes
       an admission by the non-movant that there are no disputed issues of genuine fact
       warranting a trial; it does not constitute a waiver by the non-moving party of all legal
       arguments based upon those undisputed facts. Johnson v. Gudmundsson, 35 F.3d 1104,
       1112 (7th Cir. 1994); Glass v. Dachel, 2 F.3d 733, 739 (7th Cir. 1993)." Flynn v.
       Sandahl, 58 F.3d 283, 288 (7th Cir. 1995).


       Moreover, while neither party raised the issue in the trial court, the panel majority
raised it sua sponte. Then, instead of addressing the issue, the panel majority arbitrarily
invoked the waiver rule against Lumry. This was error.


       As we have previously cautioned, when "an appellate court raises a new issue sua
sponte, counsel for all parties should be afforded a fair opportunity to brief the new issue
and present their positions to the appellate court before the issue is finally determined."
State v. Puckett, 230 Kan. 596, 640 P.2d 1198 (1982).


       The final question is whether on the summary judgment record we can say an
adequate alternative remedy under federal or state law bars Lumry's common-law claim.
As we have noted, the FLSA has its own anti-retaliation provision. 29 U.S.C. § 215(a)(3).
It also provides for a private right of action to enforce its protections. The law specifies
an employer


       "shall be liable for such legal or equitable relief as may be appropriate to effectuate the
       purposes of section 215(a)(3) of this title, including without limitation employment,
       reinstatement, promotion, and the payment of wages lost and an additional equal amount
       as liquidated damages. An action to recover the liability prescribed in either of the

                                                     27
       preceding sentences may be maintained against any employer (including a public agency)
       in any Federal or State court of competent jurisdiction by any one or more employees for
       and in behalf of himself or themselves and other employees similarly situated. . . . The
       court in such action shall, in addition to any judgment awarded to the plaintiff or
       plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of the
       action." 29 U.S.C. § 216(b) (2012).


       Unlike the Kansas cases previously discussed, Lumry's FLSA rights need not be
asserted through an administrative process. He may seek judicial remedies through state
and federal courts—as the procedural history of this matter illustrates—giving him
control over his lawsuit and the benefit of judicial processes. While the FLSA does not
provide for punitive damages, which are available under the common-law claim, it does
provide for double damages, costs, and attorney's fees.


       As to plaintiff's control over the litigation, there is a caveat. 29 U.S.C. § 216(b)
sometimes forecloses this opportunity:


       "The right provided by this subsection to bring an action by or on behalf of any
       employee, and the right of any employee to become a party plaintiff to any such action,
       shall terminate upon the filing of a complaint by the Secretary of Labor in an action under
       section 217 of this title in which (1) restraint is sought of any further delay in the
       payment of unpaid minimum wages, or the amount of unpaid overtime compensation, as
       the case may be, owing to such employee under section 206 or section 207 of this title by
       an employer liable therefor under the provisions of this subsection or (2) legal or
       equitable relief is sought as a result of alleged violations of section 215(a)(3) of this title."


       But this only occurs if the Secretary acts under 29 U.S.C. § 217 (2012), which
grants a U.S. district court jurisdiction for injunctive relief. See 29 U.S.C. § 217. Lumry's
administrative complaint was before the U.S. Department of Labor. And although Lumry
argues that agency made findings in his favor and that the KBI agreed to comply with the
                                                      28
Labor Department's decision, the summary judgment record does not indicate whether
Lumry's case will or will not involve a judicial process described under 29 U.S.C. § 217.
Therefore, the Labor Department decision may or may not foreclose Lumry's private
action.


          Moreover, we note federal courts in this jurisdiction have held FLSA remedies are
adequate and foreclose common-law retaliation claims under the public policy theory.
See Conner v. Schnuck Markets, Inc., 121 F.3d 1390, 1399 (10th Cir. 1997) (holding
plaintiff's common-law retaliatory discharge claim was precluded by an adequate
statutory remedy available under the FLSA); Scott v. Topeka Performing Arts Center,
Inc., 69 F. Supp. 2d 1325, 1331 (D. Kan. 1999) ("The FLSA provides the plaintiff Scott
with a broad federal remedial statutory scheme to enforce her claim of retaliation for the
assertion of rights under the FLSA."); Conus v. Watson's of Kansas City, Inc., No. 11-
CV-2149-JAR/KGG, 2011 WL 4348315 *4 (D. Kan. 2011) (unpublished opinion)
("[E]ven if the FLSA does not provide plaintiffs the opportunity to seek punitive
damages, it still offers an adequate alternative remedy to the Kansas common law claim
for wrongful termination.").


          But another aspect of this question looms because Lumry argues sovereign
immunity prevents him from suing the KBI under the FLSA. And as the dissent and
concurrence note, there may or may not be a sovereign immunity argument available to
Blecha. In granting summary judgment in defendants' favor, the district court found
sovereign immunity barred the FLSA claim against the KBI, but it did not dispose of all
possibilities because it resolved the FLSA claim against Blecha on other grounds.


          If on remand the district court rules sovereign immunity does not preclude the
claim against Blecha, then it must consider whether FLSA remedies via the claim against
Blecha are adequate. The district court has yet to consider these questions.
                                              29
       Given the multiple, hypothetical scenarios we would need to contemplate to
determine in this appeal whether the FLSA provides Lumry an adequate alternative
remedy we believe these questions are best left to the district court on remand. Cf. State
v. Burnett, 293 Kan. 840, 850, 270 P.3d 1115 (2012) (declining to address argument that
verdict forms failed to protect defendant's right to be free from subsequent prosecution
for same offense not ripe for appellate review because defendant's conviction had not
been overturned, and he "[e]ssentially . . . [sought] an advisory opinion" as to what might
occur "in some future case"); Shipe v. Public Wholesale Water Supply Dist. No. 25, 289
Kan. 160, 170, 210 P.3d 105 (2009) (noting "to be ripe, issues must have taken shape and
be concrete rather than hypothetical and abstract," and requirement "'designed "to prevent
courts, through avoidance of premature adjudication, from entangling themselves in
abstract disagreements"'"); State ex rel. Morrison v. Sebelius, 285 Kan. 875, 892, 179
P.3d 366 (2008) (same).


       Judgment of the Court of Appeal is affirmed in part and reversed in part. Judgment
of district court is reversed on the issues subject to review and the case is remanded to
district court for further proceedings.


       NUSS, C.J., and LUCKERT, J., not participating.
       MICHAEL J. MALONE, Senior Judge, assigned.¹
       REBECCA W. CROTTY, District Judge, assigned.²


_______________________


1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 108,425
vice Justice Luckert under the authority vested in the Supreme Court by K.S.A. 20-2616.

² REPORTER'S NOTE: District Judge Crotty was appointed to hear case No. 108,425
vice Justice Nuss under the authority vested in the Supreme Court by art. 3, § 6(f) of the
Kansas Constitution.
                                             30
                                             ***


       STEGALL, J., dissenting: The Eleventh Amendment to the United States
Constitution provides: "The Judicial power of the United States shall not be construed to
extend to any suit in law or equity, commenced or prosecuted against one of the United
States by citizens of another State, or by Citizens or Subjects of any Foreign State." The
framers of the Constitution intended for the States to retain the sovereignty they enjoyed
prior to ratification, "except as altered by the plan of the Convention or certain
constitutional Amendments." Alden v. Maine, 527 U.S. 706, 713, 119 S. Ct. 2240, 144 L.
Ed. 2d 636 (1999); see Alexander Hamilton, The Federalist No. 81, p. 529 Modern
Library ed. 1969) ("It is inherent in the nature of sovereignty not to be amenable to the
suit of an individual without its consent. This is the general sense, and the general
practice of mankind; and the exemption, as one of the attributes of sovereignty, is now
enjoyed by the government of every State in the Union.").


       With this blueprint, "each State is a sovereign entity in our federal system" and
"'"[i]t is inherent in the nature of sovereignty not to be amenable to the suit of an
individual without [a State's] consent."'" Seminole Tribe of Florida v. Florida, 517 U.S.
44, 54, 116 S. Ct. 1114, 134 L. Ed. 2d 252 (1996) (quoting Hans v. Louisiana, 134 U.S.
1, 13, 10 S. Ct. 504, 33 L. Ed. 842 [1890]). "The States retain a 'residuary and inviolable
sovereignty.'" Alden, 527 U.S. at 715 (quoting James Madison, The Federalist No. 39, p.
245 [C. Rossiter ed. 1961]).


       Applying this broad concept of immunity, the United States Supreme Court has
extended the principle to include protection from suits brought by a State's own citizens.
Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 267-68, 117 S. Ct. 2028, 138 L. Ed.
2d 438 (1997) (citing Hans, 134 U.S. 1). Sovereign immunity thus "enforce[s] an
                                              31
important constitutional limitation on the power of federal courts." Sossamon v. Texas,
563 U.S. 277, 284, 131 S. Ct. 1651, 179 L. Ed. 2d 700 (2011). Finally, Eleventh
Amendment immunity extends to federal claims brought against states in state court.
Schall v. Wichita State University, 269 Kan. 456, 463-66, 7 P.3d 1144 (2000) (citing
Alden, 527 U.S. 706).


       However, a "state . . . may choose to waive its immunity in federal court at its
pleasure." Sossamon, 563 U.S. at 284 (citing Clark v. Barnard, 108 U.S. 436, 447-48, 2
S. Ct. 878, 27 L. Ed. 780 [1883]). But that consent must be "'unequivocally expressed'" in
the text of the relevant statute. Sossamon, 563 U.S. at 284 (quoting Pennhurst State
School & Hosp. v. Halderman, 465 U.S. 89, 99, 104 S. Ct. 900, 79 L. Ed. 2d 67 [1984]).
Congress can also abrogate Eleventh Amendment immunity via enforcement of the
Fourteenth Amendment, but it did not do so with the Fair Labor Standards Act (FLSA),
29 U.S.C. § 201 et seq. (2012). Martin v. Wood, 772 F.3d 192, 195, 165 (4th Cir. 2014).
The Eleventh Amendment grants the KBI, as an agency of the State of Kansas, sovereign
immunity from FLSA claims. The Supreme Court has extended this immunity to state
officers acting in their official capacity. Buckhannon Board & Care Home, Inc. v. West
Virginia Department of Health & Human Resources, 532 U.S. 598, 609 n.10, 121 S. Ct.
1835, 149 L. Ed. 2d 855 (2001) (citing Edelman v. Jordan, 416 U.S. 651, 94 S. Ct. 1347,
39 L. Ed. 2d 662 [1974]).


       "When [a] suit is brought only against state officials, a question arises as to
whether that suit is a suit against the State itself." Pennhurst, 465 U.S. at 101. The
Supreme Court has warned that allowing an action to move forward simply because a
state official is sued in his or her individual capacity "would be to adhere to an empty
formalism and to undermine the principle . . . that Eleventh Amendment immunity
represents a real limitation on a federal court's federal-question jurisdiction." Coeur
d'Alene Tribe, 521 U.S. at 270. "[A] suit nominally against state employees in their
                                             32
individual capacities that demonstrably has the identical effect as a suit against the state
is, we think, barred. Any other position would be completely unrealistic and would make
a mockery of the Supreme Court's heightened sensitivity to state prerogatives." Luder v.
Endicott, 253 F.3d 1020, 1023 (7th Cir. 2001).


       Given this, the formality of naming Blecha as a defendant in his individual
capacity does not by itself resolve the question of sovereign immunity. Rather, as the
Fourth Circuit has said, "[r]esolution of this issue requires us to look beyond the form of
the complaint and the conclusory allegations . . . to determine who is the 'real, substantial
party in interest.'" Martin, 772 F.3d at 196 (quoting Pennhurst, 465 U.S. at 101); see
Booth v. Maryland, 112 F.3d 139, 142 (4th Cir. 1997) ("Eleventh Amendment immunity
also extends to state officials when they are merely the nominal defendants and 'the state
is real, substantial party in interest.'") (quoting Ford Motor Co. v. Department of
Treasury, 323 U.S. 459, 464, 65 S. Ct. 347, 89 L. Ed. 389 [1945]); Luder, 253 F.3d at
1023 ("even when a suit is against a public officer in his or her individual capacity, the
court is obliged to consider whether it may really and substantially be against the state").


       In order to identify the real, substantial party in interest, federal courts have
considered a variety of factors focused on the substance of the claims as stated in the
complaint:


       "(1) [W]ere the allegedly unlawful actions of the state officials 'tied inextricably to their
       official duties,' [citation omitted]; (2) if the state officials had authorized the desired relief
       at the outset, would the burden have been borne by the State, [citation omitted]; (3)
       would a judgment against the state officials be 'institutional and official in character,'
       such that it would operate against the State, [citation omitted]; (4) were the actions of the
       state officials taken to further personal interests distinct from the State's interests,
       [citation omitted]; and (5) were the state officials' actions ultra vires, [citations omitted]."
       Martin, 772 F.3d at 196.

                                                      33
As I consider these factors alongside a careful review of Lumry's claims, it is clear to me
that the State is the real party in interest.


       Lumry's complaint clearly contemplates that Blecha was acting in his official
capacity. Whereas defendants Ralston and Hawkins were sued solely in their individual
capacities, Lumry's complaint states that "Mr. Blecha is being sued in his individual or
personal capacity, and in his official capacity." (Emphasis added.) But Lumry never
attempts to distinguish these two claims. If a litigant asserts that certain facts establish a
defendant was acting in his or her official capacity, then by force of the claim's own
logic, the defendant was not acting in his or her personal capacity under such alleged
circumstances.


       This conclusion is buttressed by a careful examination of Counts I and IV of
Lumry's complaint. Although Lumry makes separate claims against the KBI and Director
Blecha in Counts I and IV, I can discern no factual difference between them. In Count I,
Lumry alleges that he complained "to his supervisors and then to the Department of
Labor regarding unpaid overtime compensation" and that this "was a motivating factor in
the disciplinary action taken against him by Defendant KBI, including placing him on
administrative leave on May 23, 2008, his subsequent termination on June 24, 2008, and
initiating a CPOST investigation after his termination." Count IV alleges that Lumry
"complain[ed] to his supervisors" and to "the Department of Labor regarding unpaid
overtime compensation," and that these complaints were


       "a motivating factor in the disciplinary action taken against him by Defendants Hawkins,
       Ralston and Blecha, including making allegations regarding falsification of timesheets,
       commencing an investigation against Plaintiff, placing him on administrative leave on
       May 23, 2008, recommending his termination, his subsequent termination on June 24,
       2008, and initiating a CPOST investigation after his termination."
                                                  34
According to Lumry's statement of facts, Blecha's involvement in the case was entirely
official—mostly involving his authority as KBI Director to terminate Lumry's
employment.


       Even if Blecha had been directly responsible for denying overtime pay, it would
have been inextricably tied to his official duties, and the funding would have come from
the KBI. See, e.g., Martin, 772 F.3d at 196 ("Martin's complaint alleges that [defendants]
had authority to authorize overtime pay and refused to do so and that, if they had
authorized overtime pay, it would have been funded by Eastern State Hospital. The
inevitable conclusion follows that [defendants'] actions were 'inextricably tied' to their
official duties at the Hospital.").


       There is also no evidence that Blecha acted in an ultra vires manner or was
attempting to further his own personal interests distinct from the State's. Lumry's
complaint never makes such an allegation. See Lizzi v. Alexander, 255 F.3d 128, 136 (4th
Cir. 2001) ("The complaint made no showing of any ultra vires action taken by any
individual employee. And a conclusory allegation that the 'defendants' were motivated by
'spite' and 'ill will' is not enough, standing alone, to maintain an FMLA action against
these supervisors in their individual capacities."), overruled in part on other grounds by
Nevada Dept. of Human Resources v. Hibbs, 538 U.S. 721, 123 S. Ct. 1972, 155 L. Ed.
2d 953 (2003); Martin, 772 F.3d at 196 ("The complaint includes no allegation that, in so
acting, [defendants] acted in an ultra vires manner or attempted to serve personal
interests distinct from the Hospital's interests.").


       In my view, the record before us conclusively demonstrates that Lumry's FLSA
claim against Blecha purportedly in his individual capacity is in actuality a claim against
the State and should be barred by the State's sovereign immunity. I therefore dissent from
                                               35
the majority's decision to remand this claim back to the district court for further
proceedings. I likewise dissent from the majority's discussion of Lumry's common-law
claims, not because I necessarily disagree with that discussion, but because judgment on
the viability and existence of such claims may turn in part on the final resolution of
Blecha's sovereign immunity defense. Because the majority does not fully or finally
resolve that issue, I must reserve judgment on the secondary common-law questions.


                                             ***


       BILES, J., concurring: I agree with the majority's outcome and its rationale. I write
separately in response to the dissent's notion that it would have been appropriate to
dispose of this case now on new Eleventh Amendment immunity grounds and its
embrace of Martin v. Wood, 772 F.3d 192 (4th Cir. 2014), on its way to that result. The
dissent offers up a novel Eleventh Amendment immunity test never before used in this
state's jurisprudence or even argued by the parties. In my view, a dispositive ruling at this
stage on this basis would be a disservice to the litigants and the process they should
expect in a Kansas courtroom.


       Lumry contends his complaint under the Fair Labor Standards Act, 29 U.S.C. §
201 et seq. (2012), against Blecha for retaliatory discharge should proceed due to
Blecha's statutory status as an "employer" under the FLSA. See 29 U.S.C. § 203(d)
(2012). The district court and Court of Appeals agreed Blecha was an "employer" and
could be liable under the FLSA. Lumry v. State, 49 Kan. App. 2d 276, 288-89, 307 P.3d
232 (2013). But the lower courts held that claim failed for other reasons under the alleged
facts because Lumry did not show he "file[d] any complaint," as required to make out a
FLSA retaliation claim. See 49 Kan. App. 2d at 290-92. Taking a different tack, the
dissent would cut off a review of the lower courts' analysis by addressing sua sponte


                                             36
whether Lumry's FLSA claim against Blecha individually is barred by the Eleventh
Amendment as a de facto claim against the State.


       There are obvious problems with this approach. First, Blecha never argued the
claim against him individually was barred by the Eleventh Amendment. The only
Eleventh Amendment analysis concerned Lumry's FLSA claim against the KBI, a state
agency. And as to that specific defendant, the district court held the State had not waived
Eleventh Amendment immunity just because it accepted federal funds to create the
Southwest Kansas Drug Task Force. The court also rejected the argument that the Ex
Parte Young doctrine allowed Lumry to sue the KBI for injunctive relief. See Ex Parte
Young, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 2d 714 (1908). Those rulings were not
appealed, and the subsequent arguments by the parties and holdings by the Court of
Appeals make no further mention that the Eleventh Amendment determines any
remaining issue in controversy. How, then, does this new defense rise to the surface now?
I can find no such claim in any of Blecha's briefing to the Court of Appeals, his response
to Lumry's petition for review, his cross-petition for review, or Blecha's supplemental
brief to this court.


       Moving to the merits, there are additional problems. All sides recognize sovereign
immunity bars a suit against a state official when the sovereign is the real, substantial
party in interest. Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 101, 104
S. Ct. 900, 79 L. Ed. 2d 67 (1984). But it is also recognized that a suit for money
damages still may be prosecuted against a state official in his or her individual capacity
for unconstitutional or wrongful conduct fairly attributable to that officer, so long as the
relief sought is from the officer personally, and not the state treasury. Alden v. Maine,
527 U.S. 706, 757, 119 S. Ct. 2240, 1144 L. Ed. 2d 636 (1999) (illustrating principle that
sovereign immunity bars suits against states but not lesser entities). Lumry, of course,
makes no claim against the state treasury for Blecha's alleged retaliation.
                                             37
       To bar Lumry from the courthouse, the dissent would adopt the reasoning of
Martin, in which the court created a rule that "[t]o identify the real, substantial party in
interest, we thus examine the substance of the claims stated in the complaint . . . ." 772
F.3d at 196. In doing so, the Fourth Circuit identified four inquiries relevant to that
analysis:


       "(1) [W]ere the allegedly unlawful actions of the state officials 'tied inextricably to their
       official duties,' . . . (2) if the state officials had authorized the desired relief at the outset,
       would the burden have been borne by the State . . . (3) would a judgment against the state
       officials be 'institutional and official in character,' such that it would operate against the
       State . . . (4) were the actions of the state officials taken to further personal interests
       distinct from the State's interests . . . ; and (5) were the state officials' actions ultra vires
       [Citations omitted.]" 772 F.3d at 196.


       The Martin court decided the lawsuit it was considering was actually against the
State because the complaint alleged supervisors had authority to allow overtime pay and
refused to do so, and that such pay, if authorized, would have been funded by the State.
The court concluded the supervisors' actions were "inextricably tied" to their official
duties. 772 F.3d at 196. And the court further noted the complaint alleged the supervisors
acted in the State's interest, and not ultra vires or to serve their personal interests. 772
F.3d at 196.


       In my view, Martin applies an incorrect legal standard to determine whether a suit
against individuals is barred by sovereign immunity. Whether a lawsuit is against the
State turns on the effect of the judgment sought, not the official or personal nature of the
acts giving rise to liability. See Pennhurst, 465 U.S. at 106-07 (rejecting argument that
injunctive relief affecting State could be obtained in private suit against state officials if
officials' acts were ultra vires under state law). "'The general rule is that a suit is against

                                                        38
the sovereign if "the judgment sought would expend itself on the public treasury or
domain, or interfere with the public administration," or if the effect of the judgment
would be "to restrain the Government from acting, or to compel it to act."'" 465 U.S. at
101 n.11 (quoting Dugan v. Rank, 372 U.S. 609, 620, 83 S. Ct. 999, 10 L. Ed. 2d 15
[1963]); see Virginia Office for Protection and Advocacy v. Stewart, 563 U.S. 247, 255,
131 S. Ct. 1632, 179 L. Ed. 2d 675 (2011) (quoting Pennhurst, 465 U.S. at 101 n.11).
Martin cites Pennhurst extensively but overlooks the general rule entirely in its "real,
substantial party in interest" analysis.


       I would suggest the Martin factors are of questionable utility in determining
whether a lawsuit for money damages against a state official in his individual capacity is,
in effect, a suit against the state. First, whether the actions complained of were "tied
inextricably to official duties" is language the authority Martin cites pulled from thin air.
See Lizzi v. Alexander, 255 F.3d 128, 136 (4th Cir. 2001). Lizzi, in turn, also improperly
focused on the nature of the defendants' conduct rather than the effect of the relief sought.
See 255 F. 3d at 136 (concluding "State" was real party in interest in FMLA action
against agency created by interstate compact and individual supervisors because
complaint never stated whether individuals were being sued in official or individual
capacity, individual defendants' actions were tied to official duties, and complaint did not
show ultra vires action by individuals).


       Second, for the factor concerning whether the State would have borne the burden
if the officials had authorized the desired relief at the outset, the Martin court cites a
footnote in Pennhurst. See Martin, 772 F.3d at 195 (citing Pennhurst, 465 U.S. at 109
n.7). Although the Martin court purports to cite Pennhurst footnote 7, this appears to be a
typographical error as footnote 17—unlike footnote 7—contains material relevant to the
proposition and appears on the cited page of the Pennhurst decision. But footnote 17 is
about the effect of injunctive relief, not money damages. See Pennhurst, 465 U.S. at 109
                                              39
n.17. In the footnote, the Pennhurst majority commented on the dissent's observation that
an official's good faith immunity from damages liability is irrelevant to whether
injunctive relief is available:


       "The dissent appears to be confused about our argument here. . . . It is of course true, as
       the dissent says, that the finding below that petitioners acted in good faith and therefore
       were immune from damages does not affect whether an injunction might be issued
       against them by a court possessed of jurisdiction. The point is that the courts below did
       not have jurisdiction because the relief ordered so plainly ran against the State. No one
       questions that the petitioners in operating Pennhurst were acting in their official capacity.
       Nor can it be questioned that the judgments under review commanded action that could
       be taken by petitioners only in their official capacity—and, of course, only if the State
       provided the necessary funding." Pennhurst, 465 U.S. at 109 n.17.


       Because the institutional changes ordered in Pennhurst could not be implemented
by the state official defendants except in their official capacity, and only with state
funding, the effect of the judgment was against the State. But the same does not hold true
with respect to money judgments against individual officers because they can be satisfied
by those individuals. Moreover, the Pennhurst footnote focuses on the relief granted, i.e.,
"the judgments under review." It contains nothing supporting the proposition that a court
should examine whether the State would have borne the burden if it authorized the relief
at the outset.


       Similarly, it is unclear how the factor concerning whether the judgment would be
institutional and official in character such that it would operate against the State is
meaningful to the analysis required in Lumry's case—when the plaintiff seeks damages
from the individual officer for retaliation.




                                                    40
       The final Martin factor, whether the officials' acts were ultra vires, blends the
general rule for determining whether a suit is against the State with an exception to the
rule that permits prospective relief in a suit against a state official, despite the fact the
relief runs against the State. See Pennhurst, 465 U.S. at 102 (under Ex Parte Young, 209
U.S. 123, 28 S. Ct. 441, 52 L. Ed. 2d 714 [1908], exception to rule that suit against
officer is against sovereign, if decree would operate against sovereign, exists when suit
challenges constitutionality of state official's action, but only prospective injunctive relief
may be granted in such cases).


       Whether Lumry's effort to impose personal liability on Blecha is a suit against the
State under the appropriate effect-of-relief standard may reasonably be disputed, and no
doubt will be when this case returns to the district court. But just to illustrate my point,
let's consider what some of that back and forth might be.


       Assuming Blecha is an "employer" subject to personal liability under the FLSA, as
the panel unanimously held, the judgment sought would not "expend itself on the public
treasury." This is true even though Blecha might be entitled to indemnification from the
State for any judgment against him. See Luder v. Endicott, 253 F.3d 1020, 1023 (2001)
("The fact that the state chooses to indemnify its employees who are sued in federal court
is irrelevant . . . because it is the voluntary choice of the state, not a cost forced on it by
the federal court suit."); see also Hafer v. Melo, 502 U.S. 21, 31, 112 S. Ct. 358, 116 L.
Ed. 2d 301 (1991) (holding 42 U.S.C. § 1983 suit for damages against state official in
official's individual capacity not barred by Eleventh Amendment "insofar as [plaintiffs]
seek damages against [the officer] personally . . ."); Middleton v. Hartman, 45 P.3d 721,
729 (Colo. 2002) (en banc) (holding Eleventh Amendment did not bar state-court FLSA
action seeking to hold officials personally liable for money damages).




                                               41
       It might also be said that a judgment against Blecha would interfere with public
administration. See Hafer, 502 U.S. at 31. But in this regard, Lumry's case is
distinguishable from those the dissent cites because Lumry is a single plaintiff who
alleges a specific officer personally retaliated against him for opposing the KBI's
informal overtime practices. See Martin, 772 F.3d at 196 (plaintiff alleged state employer
failed to pay her overtime because her supervisors failed to approve it and supervisor
acted in employer's interests in doing so); Luder, 253 F.3d at 1024 (holding FLSA
overtime lawsuit by 145 current state employees against supervisors barred by Eleventh
Amendment because State would practically be forced to satisfy the judgment and
comply with FLSA overtime requirements in future dealings with the employees).


       This retaliation, if factually established, is contrary to federal law. And recovery
for this wrongful act does not require proof the defendant failed to pay the plaintiff in
compliance with the FLSA. See Blackie v. Maine, 75 F.3d 716, 722 (1st Cir. 1996). In
other words, Lumry's claim would not turn on a judicial finding that the State, as Lumry's
employer, violated federal law. Cf. Luder, 253 F.3d 1020 (proposing FLSA judgment
against supervisor for supervisor's misapplication of state's policy of complying with
FLSA would not burden the state because the lawsuit would advance the state's policy).
Blecha's liability would not be based on his enforcement of a formal state policy, but on
his own actions in reaction to Lumry's complaint about allegedly illegal overtime pay
practices.


       In addition, whether a judgment might shock the State into future compliance with
the FLSA would be a collateral, prospective effect of the judgment. And such effect
would not seem to raise an Eleventh Amendment concern when the suit is based upon the
officer's violation of federal law. It would be consistent with the Ex Parte Young
exception's authorization of prospective injunctive relief for state officials' violations of
federal law based on the competing goals of "vindicating the supreme authority of federal
                                              42
law" and "preserving to an important degree the States' constitutional immunity." See
Pennhurst, 465 U.S. at 910-11.


       Moreover, just because the State enjoys sovereign immunity barring suits by
private individuals to enforce their rights under the FLSA does not mean the State is
immune from complying with the FLSA. See Kimel v. Florida Bd. of Regents, 528 U.S.
62, 100, 120 S. Ct. 631, 145 L. Ed. 2d 522 (2000) (Thomas, J., concurring in part and
dissenting in part) ("The FLSA's substantive coverage of state employers could be given
meaning through enforcement by the Secretary of Labor, which would raise no Eleventh
Amendment issue . . . ."). Indeed, the record reveals the KBI already has been forced to
comply with the FLSA when the inaccuracies from employees' timesheets came to light.


       In short, I am unconvinced Martin took the correct path, or that it is the
appropriate analytical vehicle for the retaliation claim before us. But even if this unique
new test is appropriate, it would remain necessary for the district court to apply it to the
disputed facts, while allowing the parties to argue its potential application—not deciding
the case sua sponte on appeal in this court on that basis.




                                              43